660 S.E.2d 53 (2008)
STATE of North Carolina
v.
William Leroy BARNES.
No. 146A94-3.
Supreme Court of North Carolina.
March 6, 2008.
M. Gordon Widenhouse, Jr., Chapel Hill, George B. Currin, Raleigh, for Barnes.
Jonathan P. Babb, Special Deputy Attorney General, William D. Kenerly, District Attorney, for State of NC.
David Pishko, Winston-Salem, for NCATL.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd day of October 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Rowan County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 6th day of March 2008."